Title: To Benjamin Franklin from the Chevalier de Kéralio, 25 May 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


          
            Dimanche, 25e. mai. 1783.
          
          Notre Céleste amie
            accepte avec le plus grand plaisir la proposition de son respectable ami pour jeudi
            prochain, si elle ne lui mene pas ses enfants, ce n’est pas sa faute; elle leur a mandé
            qu’il leur avoit fait l’honneur de les inviter; mais ils sont à forbach a 90 Lieues de
            paris, et elle doute qu’ils puissent arriver à temps pour diner; vous ne les attendrés
            pas: à leur place elle vous amenera Mr. Le Baron
            de Wish Capitaine au régiment
            Royal-Deux-ponts qui a combattu Bravement pour la liberté américaine. Vous permettés que
            le secretaire intime accompagne sa bonne
            Dame et je me fais une fête nouvelle de vous assurer du Tendre Respect avec lequel je me
            ferai toujours gloire d’être, mon Digne ami, votre très humble et tres obéissant
            Serviteur.
          
            Le
              CHR. De
              Keralio
          
         
          Addressed: A Monsieur / Monsieur
            Franklin. / à Passy.
        